Citation Nr: 9932807	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$3,045, to include the question of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1961 to 
January 1965, and from April 1965 to June 1981.  

This matter arises from an October 1997 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Togus, Maine, Regional Office (RO).  
Therein, the RO held that collection of the overpayment at 
issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  On his original disability compensation application 
submitted in December 1996, the veteran acknowledged that his 
application constituted a waiver of military retired pay in 
an amount equal to that of his VA disability compensation.  
He did not indicate that he was receiving retired pay based 
upon his military service.

2.  VA awarded the veteran disability compensation in the 
amount of $435 monthly effective January 1, 1997; however, in 
July 1997 the Defense Finance and Accounting Service notified 
VA that the veteran was receiving retired pay totaling $1,251 
monthly.

3.  Based upon the information received, VA took action on 
July 25, 1997, to withhold all of the disability compensation 
benefits paid to the veteran from 
January 1, 1997 until July 31, 1997 to avoid a duplication of 
benefits.  The overpayment at issue ensued.

4.  The veteran was at fault in the creation of the 
overpayment at issue.

5.  The veteran has failed to report his current income.

6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the disability compensation program is 
intended.

8.  The appellant's failure to make restitution would result 
in his unfair financial gain.

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
disability compensation benefits from VA.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in 
the amount of $3,045 was properly created.  38 U.S.C.A. 
§§ 5107, 5112(b)(9) (West 1991); 38 C.F.R. § 3.401(e), 3.750 
(1999).

2.  Recovery of the overpayment of disability compensation 
benefits in the amount of $3,045 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  In this regard, 
the Board observes that the veteran was given the opportunity 
to furnish information regarding his monthly income and 
expenses, but failed to do so.

The Board notes that the veteran has questioned the validity 
of the indebtedness at issue.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  As such, the Board will examine 
the circumstances and the law applicable to the creation of 
the indebtedness at issue.  The veteran asserts that the 
overpayment of disability compensation benefits in the amount 
of $3,045 was the result of VA administrative error.  See 
38 U.S.C.A. § 5112(b)(10).  Such error is the type which does 
not involve either an act of commission or omission by the 
beneficiary, and which results in an erroneous award of 
monetary benefits.  Conversely, an overpayment resulting from 
an erroneous award based on an act of omission or commission 
by the beneficiary, and/or with the beneficiary's knowledge, 
shall not be deemed the product of VA administrative error.  
See 38 U.S.C.A. § 5112(b)(9).  

In the instant case, the veteran submitted his application 
for disability compensation benefits in December 1996.  His 
VA Form 21-526, Veteran's Application For Compensation or 
Pension, failed to include information regarding his receipt 
of retirement pay from the Armed Forces despite being asked 
specifically for that information.  Box 14A on that form was 
designed specifically for that purpose.  In addition, in a 
Note following Box 41G on that form, the veteran was notified 
that "[f]iling of this application constitutes a waiver of 
military retired pay in the amount of any VA compensation to 
which you may be entitled."  The veteran then signed and 
dated this form in Box 42.  Thus, the veteran was on notice 
that he was not entitled to receive concurrent payment of 
retirement pay from the Armed Forces and VA disability 
compensation.  In May 1997, VA awarded the veteran disability 
compensation benefits in the monthly amount of $435 effective 
retroactively from January 1st of that year, and notified the 
veteran of this by letter dated May 24, 1997.  The award was 
made retroactive because of the veteran's failure to notify 
VA that he was in receipt of military retirement benefits 
despite his knowledge that he had received retirement pay 
during each month of the first half of 1997.  

It was not until July 1997 that the Defense Finance and 
Accounting Service notified VA that the veteran had been 
receiving gross retired pay of $1,251 monthly.  Then, and not 
before then, was VA in a position to determine the proper 
effective date of the veteran's entitlement to disability 
compensation.  Thus, it was because of the veteran's failure 
to notify VA timely of his receipt of retirement benefits 
that he was awarded VA disability compensation and retirement 
benefits concurrently.  But for his omission, the overpayment 
at issue would not have ensued.  Furthermore, this occurred 
with knowledge on the veteran's part; his VA disability 
compensation application form specifically requested that he 
furnish the amount of any retirement pay that he was 
receiving, while informing him that receipt of retirement pay 
and VA disability compensation benefits concurrently was 
prohibited.  Under the circumstances, the provisions of 
38 U.S.C.A. § 5112(b)(9) are for application.  The Board, 
therefore, finds that the overpayment at issue was properly 
created because it did not result solely from Administrative 
error.  As such, the matter of the veteran's entitlement to 
waiver of the overpayment's recovery must be addressed.

The Board notes that the RO concluded that the veteran had 
not demonstrated fraud, willful misrepresentation, or bad 
faith in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.

The sole question for Board consideration is whether equity 
and good conscience dictates that VA waive collection of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-à-vis VA, 
whether collection of the debt would deprive the debtor and 
his family of life's basic necessities, whether withholding 
all or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.  

The indebtedness at issue resulted from the veteran's failure 
to notify VA of his receipt of military retirement benefits 
when he first applied for VA disability compensation in 
December 1996.  As a result, he was paid VA disability 
compensation and military retirement pay concurrently from 
January 1, 1997, to July 31, 1997.  Had the veteran supplied 
the information requested on his initial disability 
compensation application form, the overpayment at issue could 
have been avoided.  Thus, the veteran was at fault in the 
creation of the indebtedness.

Notwithstanding the relative degree of fault by the appellant 
in the creation of the overpayment at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him and his family of life's basic necessities.  
The appellant offers no contentions in this regard.  
Moreover, he also failed to offer any supporting information; 
although requested to submit VA Form 20-5655, Financial 
Status Report, the appellant failed to do so.  Given the lack 
of evidence regarding the appellant's monthly income and 
expenses, and because the lack of such evidence is due solely 
to inaction by the appellant, the Board must conclude that 
recoupment of the indebtedness would not subject the veteran 
and his family to undue economic hardship.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the VA disability compensation program 
was intended.  The veteran currently is receiving disability 
compensation benefits in lieu of part of his military 
retirement pay.  The VA disability compensation program is 
intended to compensate veterans for disabilities received 
during military service.  Recoupment of the instant 
indebtedness by way of offset from a portion of the veteran's 
disability compensation benefits would not deprive him of the 
benefit for which that program was designed.  In effect, he 
still would be receiving remuneration for disabilities 
incurred during military service.  

In view of the foregoing, it follows that collection of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the veteran was unjustly enriched by 
his receipt of VA pension benefits.  In this regard, his 
fault, coupled with his failure to demonstrate an inability 
to repay the indebtedness, overrides other equitable 
considerations.  Finally, the Board notes that there is no 
indication that the appellant either relinquished a valuable 
right or incurred any additional legal obligation by relying 
upon the VA disability compensation program.  Accordingly, 
the Board finds no reasonable basis upon which to predicate a 
grant of the benefit sought on appeal.


ORDER

Waiver of recovery of the VA disability compensation 
overpayment in the amount of $3,045 is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

